Order entered July 10, 2019




                                           In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                    No. 05-19-00229-CR
                                    No. 05-19-00230-CR
                                    No. 05-19-00231-CR
                                    No. 05-19-00232-CR
                                    No. 05-19-00233-CR

                         TYRONTAE LOMON COOPER, Appellant

                                             V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 15th Judicial District Court
                                 Grayson County, Texas
              Trial Court Cause Nos. 069973, 069975, 069976, 069977 & 069796

                                         ORDER
       Before the Court are Timothy E. Brown’s July 9, 2019 motions to withdraw as counsel

for appellant. We GRANT the motions. We DIRECT the Clerk to remove Timothy E. Brown

as appellant’s counsel of record.

       We ORDER the trial court to appoint new counsel to represent appellant in these

appeals. We ORDER the trial court to transmit supplemental clerk=s records containing the

order appointing new counsel to this Court within THIRTY DAYS of the date of this order.
       We ABATE the appeal to allow the trial court to comply with this order. We will

reinstate the appeals when we receive the order appointing new counsel. Upon reinstatement, the

Court will also set a new due date for appellant’s brief.


                                                      /s/   BILL PEDERSEN, III
                                                            JUSTICE




                                                –2–